DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slayton (US Patent Publication No. 2013/0212801) in view of Cawthon (US Patent Publication No. 2006/0137379).
Re. claim 1, Slayton discloses a portable wash basin assembly capable of use for cleaning a tool, the portable wash basin assembly comprising: a wash basin (3) having a base and at least one sidewall that extends upward from the base to an upper edge (42, see Figure 1), wherein the wash basin is configured to receive a liquid (see paragraph 0038) which can be used for cleaning the tool; 
a plurality of legs (4 and 5) coupled to the wash basin and adjustable between a first and second position (see paragraph 0026); 
a drain (24) located in the basin and configured to direct the liquid within the basin to a location below the basin (via pipe 60); and 
a frame (shown generally as 7) upon which the wash basin is supported (see Figure 1); 
wherein the portable wash basin assembly has a first height when the plurality of legs are in the use position and a second height, less than the first height, when the plurality of legs are in the non-use position, and 
Slayton, however, does not explicitly recite a wash basin a plurality of legs adjustable between a first and second position between a use position and a non-use position; wherein the legs are pivotably coupled to the frame between the use position and the non-use position.
Cawthon teaches that it is old and well known in the art of portable sinks to provide a wash basin with a plurality of legs (38, 39, 40, 41) adjustable between a first and second position between a use position and a non-use position (see paragraphs 0032-0033); wherein the legs are pivotably coupled to the basin between the use position and the non-use position (see paragraphs 0032-0033).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Slayton by replacing the telescoping legs of the frame of Slayton with the pivotably coupled legs as taught by Cawthon to allow the device to achieve a more compact design for storage when not in use.
The preamble limitation “for cleaning a tool” has not been given full patentable weight as it has been held that when the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction (see MPEP 2111.02(II)).
The limitation “for cleaning a tool” has not been given full patentable weight as it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987), see MPEP 2114 (II).
Re. claim 2, Slayton further discloses a portable wash basin assembly, wherein the at least one sidewall includes a first sidewall and a second sidewall (see Figure 1) and a first and second handle (43) configured to be grasped to transport the wash basin, however, does not explicitly recite the handles being formed with the first sidewall and second sidewall as a single piece. 
Cawthon teaches that it is old and well known in the art of portable wash basins to provide a first handle (222) integrally formed with the first sidewall as a single piece (see Figure 18); and a second handle (224) integrally formed with the second sidewall as a single piece (see Figure 18), wherein the first and second handles are configured to be grasped to transport the wash basin assembly when the legs are in the use position or the non-use position (see paragraph 0024).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the handles of Slayton to be located on the sidewalls since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).
Re. claim 3, Slayton further discloses a portable wash basin wherein the plurality of legs includes a first pair of legs located on a first side of the frame and a second pair of legs located on a second side of the frame (see Figure 1).
Re. claim 6, Slayton further discloses a frame including a handle (12) located between the first and second pairs of legs, and wherein the handle is configured to be grasped to transport the wash basin assembly when the legs are in the non-use position (the handle being inherently capable of being grasped to transport the wash basin assembly when the legs are in the non-use position).
Re. claim 7, the combination of Slayton-Cawthon further discloses a portable wash basin wherein, in the use position, the legs extend perpendicular to the frame (see Figures 1 of Slayton and Cawthon), and wherein, in the non-use position, the legs extend parallel with the frame (see Figure 6 of Cawthon wherein the legs nest next to each other).  However, should Cawthon be found not to disclose the legs extending parallel in a non-use position, it would have been obvious to try to further modify Slayton-Cawthon to have the legs be parallel to provide the most compact position possible.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slayton and Cawthon as applied to claim 1 above, and further in view of Wietecha (US Patent No. 6,161,228).
Re. claim 8, Slayton does not explicitly recite a portable wash basin assembly of comprising a pump configured to transfer liquid into the wash basin for cleaning the tool, wherein the pump is mounted to one of the frame or the wash basin.  
Wietecha teaches that it is old and well known in the art of portable wash basins to provide a pump (90) configured to transfer liquid into the wash basin which can be used for cleaning the tool, wherein the pump is mounted to one of the frame or the wash basin (see Figure 7).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Slayton to include the pump as taught by Wietecha to allow fluid from a remote source be pumped into the sink for use, giving the device greater utility.
Re. claim 9, Slayton does not explicitly recite a nozzle in communication with an outlet of the pump via an outlet hose, wherein the nozzle is configured to discharge pressurized liquid from the pump and the outlet hose into the wash basin.  
Wietecha further teaches that it is old and well known in the art of portable wash basins to provide a nozzle (48) in communication with an outlet of the pump via an outlet hose (83), wherein the nozzle is configured to discharge pressurized liquid from the pump and the outlet hose into the wash basin (see Figure 2).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Slayton to include the pump wherein the nozzle of Slayton is in communication with an outlet of the pump via an outlet hose, wherein the nozzle is configured to discharge pressurized liquid from the pump and the outlet hose into the wash basin as taught by Wietecha to allow fluid from a remote source be pumped into the sink for use, giving the device greater utility.


Claim(s) 11-13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slayton (US Patent Publication No. 2013/0212801) in view of Cawthon (US Patent Publication No. 2006/0137379).
Re. claim 11, Slayton discloses a portable wash basin assembly capable of use for cleaning a tool, the portable wash basin assembly comprising: a wash basin (3) having a base and at least one sidewall that extends upward from the base to an upper edge (42, see Figure 1), wherein the wash basin is configured to receive a liquid (see paragraph 0038) which can be used for cleaning the tool; 
a plurality of legs (4 and 5) coupled to the wash basin and adjustable between a first and second position (see paragraph 0026); 
a drain (24) located in the basin and configured to direct the liquid within the basin to a location below the basin (via pipe 60); and 
wherein the portable wash basin assembly has a first height when the plurality of legs are in the use position and a second height, less than the first height, when the plurality of legs are in the non-use position, and 
Slayton, however, does not explicitly recite a wash basin a plurality of legs adjustable between a first and second position between a use position and a non-use position; wherein the legs are pivotably coupled to the basin between the use position and the non-use position.
Cawthon teaches that it is old and well known in the art of portable sinks to provide a wash basin with a plurality of legs (38, 39, 40, 41) adjustable between a first and second position between a use position and a non-use position (see paragraphs 0032-0033); wherein the legs are pivotably coupled to the basin between the use position and the non-use position (see paragraphs 0032-0033).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Slayton by replacing the telescoping legs of Slayton with the pivotably coupled legs as taught by Cawthon to allow the device to achieve a more compact design for storage when not in use.
The preamble limitation “for cleaning a tool” has not been given full patentable weight as it has been held that when the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction (see MPEP 2111.02(II)).
The limitation “for cleaning a tool” has not been given full patentable weight as it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987), see MPEP 2114 (II).
Re. claim 12, Slayton further discloses a portable wash basin assembly, wherein the at least one sidewall includes a first sidewall and a second sidewall (see Figure 1) and a first and second handle (43) configured to be grasped to transport the wash basin, however, does not explicitly recite the handles being formed with the first sidewall and second sidewall as a single piece. 
Cawthon teaches that it is old and well known in the art of portable wash basins to provide a first handle (222) integrally formed with the first sidewall as a single piece (see Figure 18); and a second handle (224) integrally formed with the second sidewall as a single piece (see Figure 18), wherein the first and second handles are configured to be grasped to transport the wash basin assembly when the legs are in the use position or the non-use position (see paragraph 0024).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the handles of Slayton to be located on the sidewalls since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).
Re. claim 13, Slayton further discloses a frame upon which the basin is supported, wherein the plurality of legs includes a first pair of legs located on a first side of the frame and a second pair of legs located on a second side of the frame (see Figure 1).
Re. claim 16, Slayton further discloses a frame including a handle (12) located between the first and second pairs of legs, and wherein the handle is configured to be grasped to transport the wash basin assembly when the legs are in the non-use position (the handle being inherently capable of being grasped to transport the wash basin assembly when the legs are in the non-use position).
Re. claim 17, the combination of Slayton-Cawthon further discloses a portable wash basin wherein, in the use position, the legs extend perpendicular to the frame (see Figures 1 of Slayton and Cawthon), and wherein, in the non-use position, the legs extend parallel with the frame (see Figure 6 of Cawthon wherein the legs nest next to each other).  However, should Cawthon be found not to disclose the legs extending parallel in a non-use position, it would have been obvious to try to further modify Slayton-Cawthon to have the legs be parallel to provide the most compact position possible.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slayton and Cawthon as applied to claim 11 above, and further in view of Wietecha (US Patent No. 6,161,228).
Re. claim 18, Slayton does not explicitly recite a portable wash basin assembly of comprising a pump configured to transfer liquid into the wash basin for cleaning the tool, wherein the pump is mounted to one of a frame or the wash basin.  
Wietecha teaches that it is old and well known in the art of portable wash basins to provide a pump (90) configured to transfer liquid into the wash basin which can be used for cleaning the tool, wherein the pump is mounted to one of the frame or the wash basin (see Figure 7).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Slayton to include the pump as taught by Wietecha to allow fluid from a remote source be pumped into the sink for use, giving the device greater utility.
Re. claim 19, Slayton does not explicitly recite a nozzle in communication with an outlet of the pump via an outlet hose, wherein the nozzle is configured to discharge pressurized liquid from the pump and the outlet hose into the wash basin.  
Wietecha further teaches that it is old and well known in the art of portable wash basins to provide a nozzle (48) in communication with an outlet of the pump via an outlet hose (83), wherein the nozzle is configured to discharge pressurized liquid from the pump and the outlet hose into the wash basin (see Figure 2).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Slayton to include the pump wherein the nozzle of Slayton is in communication with an outlet of the pump via an outlet hose, wherein the nozzle is configured to discharge pressurized liquid from the pump and the outlet hose into the wash basin as taught by Wietecha to allow fluid from a remote source be pumped into the sink for use, giving the device greater utility.

Allowable Subject Matter
Claims 4-5, 10, 14-15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Al-Anezi (US Patent No. 7,331,070) and Serda (US Patent Publication No. 2008/0005834), are analogous because they discloses a portable wash basins with pivotable, folding legs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754